Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 21, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  160715                                                                                                Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices

  ISAIAH STEWARD ROBINSON,
            Plaintiff-Appellant,

  v                                                                            SC: 160715
                                                                               COA: 349842
  DEPARTMENT OF CORRECTIONS and
  RICHARD A. HANDLON CORRECTIONAL
  FACILITY WARDEN,
             Defendant-Appellee.
  _______________________________________/

         On order of the Chief Justice, Appellant having failed to submit a certificate of
  prisoner account activity as required by the December 20, 2019 letter from the Clerk’s
  Office, the Clerk of the Court is hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 21, 2020
           izm
                                                                                Clerk